                   Case: 20-13664    Doc: 4       Filed: 11/17/20   Page: 1 of 6




               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

In re:                                        )
                                              )
Canaan Resources, LLC,                        )       Case No. 20-13664
                                              )       (Chapter 11)
                                              )
         Debtor.                              )


                           DEBTOR'S EMERGENCY MOTION
                      FOR AUTHORITY TO USE CASH COLLATERAL
                       AND RELATED OPERATING PROCEDURES,
                              AND BRIEF IN SUPPORT


         Canaan Resources, LLC, the debtor in the above-styled and numbered bankruptcy case

(the "Debtor") submits this Emergency Motion for Authority to Use Cash Collateral and Related

Operating Procedures, and Brief in Support (the "Motion"), pursuant to the provisions of U.S.C.

§ 363(c)(2)(B) and Bankruptcy Rule 4001(b), and would respectfully show the Court as follows:

                               JURISDICTION AND VENUE

         1.    This Court has jurisdiction to hear and determine this Motion pursuant to 28

U.S.C. §§ 157 and 1334. This Motion concerns the administration of the Debtor's bankruptcy

estate and therefore is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (D), (K), (M),

and (O).

         2.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                 FACTUAL BACKGROUND

         3.    The Debtor filed its voluntary petition under Chapter 11 of Title 11 of the United

States Code (the "Bankruptcy Code") on November 17, 2020 (the "Petition Date") in the United

States Bankruptcy Court for the Western District of Oklahoma.
                Case: 20-13664        Doc: 4     Filed: 11/17/20     Page: 2 of 6




       4.      Since the Petition Date, the Debtor has continued to operate its business pursuant

to Bankruptcy Code Sections 1107 and 1108.           To date, no trustee or examiner has been

appointed and no official committees have been established in this case.

       5.      Debtor owns and operates oil and gas properties in the State of Oklahoma. Debtor

has operated working interest in approximately 279 wells. Debtor has non-operated working

interest in approximately 380 wells. These wells are located in Pittsburg, Hughes, McIntosh,

Coal, and Atoka Counties, Oklahoma. Debtor employs approximately 16 people.

       6.      In order for the Debtor to maintain its current business operations, the Debtor

needs to reinvest a portion of the post-petition account collections from its business operations to

pay normal operating expenses and payroll, as well as to pay the fees and expenses of its

professionals in the course of the Debtor's reorganization efforts. Because the needed proceeds,

at least in part, constitute "cash collateral" (as defined in Bankruptcy Code Section 363(a)), the

Debtor hereby seeks authority to use the cash collateral pursuant to Bankruptcy Code Section

363(c)(2).

                               THE DEBTORS' OBLIGATIONS

       7.      JP Morgan Chase asserts a claim against Debtor in the approximate amount of

$20,000,000.00 secured by substantially all of debtor’s assets, including the proceeds therefrom.

                  THE DEBTOR'S NEED TO USE CASH COLLATERAL

       8.      Section 363(a) of the Bankruptcy Code defines "cash collateral" to mean cash,

negotiable instruments, documents of title, securities, deposit accounts or other cash equivalents,

whenever acquired, in which the estate and an entity other than the estate have an interest and

includes the proceeds, products, offspring, rents, or profits of property subject to a security




                                                 2
                 Case: 20-13664         Doc: 4      Filed: 11/17/20   Page: 3 of 6




interest as provided in Section 552(b) of the Bankruptcy Code, whether arising before or after the

commencement of a case under the Bankruptcy Code, See 11 U.S.C. § 363(a).

        9.      Section 363(c)(2) of the Bankruptcy Code provides that a debtor may not use,

sell, or lease cash collateral unless (i) each entity that has an interest in such cash collateral

consents; or (ii) the court, after notice and hearing, authorizes the use of the cash collateral. See

11 U.S.C. § 363(c)(2).

        10.     The Debtor expects it will generate substantial account collections which the

Debtor believes, when collected, will be necessary to pay ordinary operating expenses.

        11.     For the Debtor to maintain its current business operations, the Debtor needs to use

the proceeds from its account collections to pay normal operating expenses. Additionally, the

Debtor has an immediate need to fund payroll expenses and other overhead expenses related to

the ordinary course of its business, as well as to pay the professionals retained by the Debtor to

assist it in the Debtor's reorganization efforts.

        12.     The Debtor's ability to (i) maintain its operations, (ii) successfully reorganize its

financial affairs, and (iii) eventually repay its secured and unsecured creditors, depends upon the

Debtor's ability to use the cash collateral.

        13.     An estimated budget detailing the Debtor's anticipated need for cash collateral for

a thirteen (13) week period, through _________________, 2021 (the "Budget") is attached

hereto as Exhibit "A".

                                   ADEQUATE PROTECTION

        14.     To adequately protect the interest of the holder of the lien on Debtor's accounts,

accounts receivable and cash collections in the cash collateral, the Debtor proposes the following

forms of adequate protection, subject to approval by this Court:




                                                    3
                   Case: 20-13664      Doc: 4     Filed: 11/17/20      Page: 4 of 6




               a.       The Debtor shall only expend cash collateral for the
                        items set forth in the Budget, which shall also include a variance of
                        10% each month, which variance shall be comprised of any one or
                        more line-item expenses;

               b.       The Debtor will provide Interbank with a replacement lien, subject only to
                        prior non-avoidable liens, in all of Debtor's assets, excluding only causes
                        of action arising under chapter 5 of the Bankruptcy Code; and

               c.       The Debtor will provide Interbank with a monthly budget-to-actual
                        variance report. This report will be delivered within ten (10) days of the
                        end of the month.

       15.     Absent further agreement or approval of the Court, authority to use cash collateral

shall expire on February 15, 2020.

       16.     The Debtor believes that the adequate protection offered herein sufficiently

protects the respective interests in the cash collateral. In association with the relief requested, the

Debtor further asks that all amounts listed in the attached Budget relating to the fees and expense

of the Debtor's bankruptcy professionals be paid into trust as a retainer and payable, subject to

Court approval, regardless of an event of default by the Debtor and treated as free and clear of

post-petition liens to the extent such fees are allowed. Final approval and allowance of any such

fees and expenses shall remain subject to application and approval by this Court.

            IMMEDIATE RELIEF IS NEEDED IN ORDER TO AVOID
       IMMEDIATE AND IRREPARABLE HARM TO THE DEBTOR'S ESTATE

       17.     Bankruptcy Rule 4001(b)(2) provides that a final hearing on a cash collateral

motion cannot be commenced earlier than fourteen (14) days after service of the motion. Under

Bankruptcy Rule 9006(c)(2), this time period may not be shortened. However, Bankruptcy Rule

4001(b)(2) authorizes the Court to determine that, on a preliminary basis, the Debtor may use

cash collateral, but only in an amount necessary to avoid immediate and irreparable harm to the

Debtor's estate.




                                                  4
                Case: 20-13664         Doc: 4     Filed: 11/17/20       Page: 5 of 6




       18.     The Debtor requests that the Court approve, on both an interim and final basis, the

Debtor's proposed use of cash collateral in accordance with the Budget attached hereto, as set

forth in § 327(b), and for payments under the Budget to Debtor's counsel, with such amounts to

be held in trust by Debtor's counsel as a retainer free and clear of post-petition adequate

protection liens pending interim and final approval and allowance of Debtor's counsel's fees and

expenses pursuant to 11 U.S.C. §§ 330 and 331.

       20.     The Debtor estimates that until a final hearing on this Emergency Motion can be

held and a final order entered on this Motion (the "Interim Period"), the Debtor will need to pay

certain expenses, as set forth in the Budget attached as Exhibit "A".

       21.     The Debtor's estate will suffer immediate and irreparable harm if the Debtor is not

authorized to use the cash collateral during the Interim Period as requested herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Debtor prays that the Court enter its Order (i) authorizing the

Debtor's use during the Interim Period of the cash collateral as set forth in Exhibit "A", (ii)

setting a final hearing not less than fourteen (14) days from service of this Emergency Motion,

on the Debtor's request to use the cash collateral, (iii) granting the adequate protection as

outlined herein to the extent the Debtor uses the cash collateral as requested in this Motion, and

(iv) granting the Debtor such other relief as is proper.




                                                  5
                 Case: 20-13664       Doc: 4     Filed: 11/17/20      Page: 6 of 6




                                               /s/ Stephen J. Moriarty
                                               Stephen J. Moriarty (OBA # 6410)
                                               FELLERS, SNIDER, BLANKENSHIP,
                                                 BAILEY & TIPPENS
                                               100 North Broadway, Suite 1700
                                               Oklahoma City, OK 73102-8820
                                               Telephone: (405) 232-0621
                                               Facsimile: (405) 232-9659

                                               PROPOSED ATTORNEYS FOR DEBTOR


                                 CERTIFICATE OF MAILING

        I hereby certify that on November 17, 2020, I electronically transmitted the attached
document to the Clerk of the Court using the ECF System for filing. Based on the records
currently on file, the Clerk of the Court will transmit a Notice of Electronic Filing to all
registered participants.

       I hereby certify that on November 17, 2020 I mailed a copy of the foregoing overnight
mail, postage pre-paid to:

         JP MORGAN CHASE BANK, N.A
         1717 MAIN STREET, 4TH FLOOR
         MAIL CODE TX1-2448
         DALLAS TX 75201

         I hereby certify that on November 17, 2020 I e-mailed a copy of the foregoing to:

         joel.harmon@crowedunlevy.com (counsel for JP Morgan Chase)

       I hereby certify that on November 17, 2020 I mailed a copy of the foregoing first class
mail, postage pre-paid to all parties listed on the attached Mailing Matrix.


                                                     /s/ Stephen J. Moriarty
                                                     Stephen J. Moriarty



854159;03418




                                                 6
